It is a great honour for me 
to come to this rostrum to speak on behalf of the 
people and Government of Brazil. I bring the greetings 
of President Lula.  
 Within days, over 130 million Brazilians will go 
to the polls and will write another important chapter in 
the history of our democracy. During President Lula’s 
two terms, Brazil has changed. Sustained economic 
growth, financial stability, social inclusion and the full 
exercise of democracy have converged and reinforced 
each another. Over 20 million Brazilians rose out of 
poverty, and many others out of extreme poverty. 
Nearly 30 million people joined the middle class. 
 Strong and transparent public policies reduced 
inequalities in income, access and opportunities. 
Millions of Brazilians rose to dignity and real 
citizenship. The strengthened domestic market 
protected us from the worst effects of the global crisis 
set in motion by the financial casino in the richest 
countries in the world. 
 Brazil is proud to have achieved almost all of the 
Millennium Development Goals and to be well on the 
way to meeting them all by 2015. The inability of any 
country to achieve those Goals must be seen as a 
failure of the entire international community. The 
promotion of development is a collective responsibility. 
Brazil has been working to assist other countries to 
replicate its successful experiences. In the past years 
Brazil’s actions on the international stage have been 
driven by a sense of solidarity. We are convinced that it 
is possible to have a humanistic foreign policy without 
losing sight of national interests. That policy is 
supported by South-South cooperation. The IBSA 
Facility for Poverty and Hunger Alleviation, created by 
India, Brazil and South Africa, finances projects in 
Haiti, Guinea-Bissau, Cape Verde, Palestine, 
Cambodia, Burundi, Laos and Sierra Leone. Brazil has 
substantially increased its humanitarian aid and the 
number of its cooperation projects with poorer 
countries.  
 Africa occupies a very special place in Brazilian 
diplomacy. Since taking office, President Lula has been 
to Africa 11 times and visited over 20 countries in the 
continent. We have set up an agricultural research 
office in Ghana, a model cotton farm in Mali, a 
manufacturing plant for antiretroviral drugs in 
Mozambique and professional training centres in five 
African countries. Through trade and investment, we 
are helping the African continent to develop its 
enormous potential and reduce its dependency on a few 
centres of political and economic power. 
 Brazil is particularly concerned about Guinea-
Bissau. It is not by isolating or abandoning Guinea-
Bissau that the international community will help it 
address the challenges it still faces. We need intelligent 
modalities for cooperation, which can promote 
development and stability and encourage the necessary 
reforms, especially with regard to the armed forces. 
 This year, in which a significant number of 
African countries celebrate the fiftieth anniversary of 
their decolonization, Brazil renews its commitment to 
an independent, prosperous, just and democratic 
Africa. 
 There are few places where international 
solidarity is more needed than Haiti. We joined the 
United Nations in mourning the tragedy that took the 
lives of hundreds of thousands of Haitians. We 
ourselves lost great Brazilians, including Dr. Zilda 
Arns — a woman who dedicated her life to the poor, 
especially children — Mr. Luiz Carlos da Costa, 
Deputy Head of the United Nations Stabilization 
Mission in Haiti, and 18 of our peacekeepers. 
 We would like to express our compassion for the 
suffering of the Haitian people and, above all, our 
admiration for the stoicism and courage with which 
they have been facing adversity. The Haitian people 
know that they can count on Brazil to not only help 
them maintain order and defend democracy, but also 
assist in their development. We are keeping our 
promises and will keep a watchful eye on the situation 
to ensure that the commitments of the international 
community go beyond rhetorical statements. 
  
 
10-54827 6 
 
 In recent years, the Brazilian Government has 
invested heavily in South America’s integration and 
peace. We have strengthened our strategic partnership 
with Argentina. We have reinforced MERCOSUR, 
including through financial mechanisms unique among 
developing countries. 
 The establishment of the Union of South 
American Nations (UNASUR) aims at consolidating a 
genuine zone of peace and prosperity. UNASUR has 
already demonstrated its value in promoting 
understanding and the peaceful resolution of conflicts 
among and within countries in South America and has 
made foreign interference in our region even more 
unwarranted. By creating the Community of Latin 
American and Caribbean States, launched in Bahia, 
Brazil and confirmed in Cancún, Mexico, we have 
reaffirmed the region’s willingness to extend to Central 
America and the Caribbean the integrationist ideals 
that animate South Americans. 
 Brazil reiterates its condemnation, shared by all 
in Latin America and the Caribbean, of the illegitimate 
embargo against Cuba. Its sole result has been to 
hamper the efforts of millions of Cubans in their 
struggle for development. 
 We condemn anti-democratic moves, such as the 
coup d’état in Honduras. The return of former 
President Zelaya without threats to his freedom is 
indispensable for the full normalization of Honduras’ 
relations with the region as a whole. 
 When President Lula first spoke in this Hall, in 
2003, the world lived under the shadow of the invasion 
of Iraq. We hope we have learned the lessons of that 
episode. Blind faith in intelligence reports tailored to 
justify political goals must be rejected. We must ban 
once and for all the use of force that is inconsistent 
with international law. Furthermore, it is fundamental 
to value and promote dialogue and the peaceful 
resolution of disputes. 
 In order to achieve a truly secure world, the 
promise of the total elimination of nuclear weapons 
must be fulfilled. Unilateral reductions are welcome 
but insufficient, especially when they occur in tandem 
with the modernization of nuclear arsenals. 
 As President Lula has often stated, 
multilateralism is the international face of democracy. 
The United Nations must be the main center of 
decision-making in international politics.  
 The changes that have occurred in the world over 
the past few decades and the series of crises we have 
faced in food security, climate change, the economic 
and financial sphere and peace and security make it 
urgent to redefine the rules that govern international 
relations. 
 The financial crisis of 2008 accelerated change in 
global economic governance. The Group of Twenty 
(G-20) replaced the Group of Eight as the primary 
forum for deliberation on economic issues. The G-20 
was a step forward, but it must be adjusted to ensure, 
for instance, greater African participation. The 
relevance and legitimacy of the G-20 can be preserved 
only if it maintains frank and permanent dialogue with 
all the nations represented in this General Assembly. 
 At the height of the crisis, we succeeded in 
avoiding the worst-case scenario: a surge of 
uncontrolled protectionism, which would have thrown 
the world into a deep depression. But the developed 
countries have not demonstrated the necessary 
commitment to global economic stability. They 
continue to let themselves be guided by parochial 
interests. Nowhere is that more evident than in the 
Doha round of negotiations in the World Trade 
Organization. A balanced solution to that negotiating 
process, which has lasted for almost 10 years, would 
promote economic expansion and the development of 
the poorest countries, with the end of distorting 
subsidies and protectionist barriers. After all, poor 
countries are the greatest victims of the narrow and 
selfish view that still prevails in international trade. 
 Reforms have also been insufficient in the 
financial sector. Unjustified resistance is preventing the 
implementation of agreed-upon changes. Obstinacy in 
maintaining anachronistic privileges perpetuates and 
deepens the illegitimacy of institutions. 
 Another major challenge we face is achieving a 
global, comprehensive and ambitious agreement on 
climate change. In order to move forward on this 
matter, countries must stop hiding behind each other. 
Brazil, like other developing countries, has done its 
part. But in Copenhagen, several delegations, 
especially from the rich world, sought excuses to evade 
their moral and political obligations. They forgot that 
one cannot negotiate with Nature. 
 A positive outcome of the sixteenth Conference 
of the Parties to the United Nations Framework 
Convention on Climate Change, with real progress in 
 
 
7 10-54827 
 
forests, financing for adaptation and mitigation and a 
reaffirmation of the Kyoto commitments, is 
indispensable. The Mexican presidency can count on 
Brazil’s engagement to achieve this objective. 
 In 2012, we will host, in Rio de Janeiro, Brazil, 
the Rio+20 Conference. On behalf of the Brazilian 
Government, I invite all delegations to fulfill the 
promise of truly sustainable development. 
 The reform of global governance has not yet 
reached the field of international peace and security. In 
the economic and environmental areas, the wealthiest 
nations have already understood that they cannot do 
without the cooperation of the poor and emerging 
countries. When it comes to war and peace, however, 
the traditional players are reluctant to share power. 
 The Security Council must be reformed and 
expanded to allow for greater participation by 
developing countries, including as permanent 
members. We cannot continue with working methods 
that lack transparency and that allow the permanent 
members to discuss behind closed doors and for as 
long as they wish issues that concern all mankind. 
 Brazil has sought to live up to what is expected 
from all Security Council members, including non-
permanent ones — namely, that they contribute to 
peace. For this reason, we made a serious effort to find 
an instrument that could enable progress towards a 
solution of the Iranian nuclear question. In so doing, 
we relied on proposals that had been presented as a 
unique opportunity to build confidence between the 
parties. The Tehran Declaration of 17 May, signed by 
Brazil, Turkey and Iran, removed obstacles that, 
according to the very authors of those proposals, had 
previously prevented an agreement. 
 The Tehran Declaration does not exhaust the 
issue and was never intended to do so. We are 
convinced that, once back to the negotiating table, the 
parties will find ways to resolve other issues, such as 
20 per cent enrichment and the stock of enriched 
uranium accumulated since October 2009. In spite of 
the sanctions, we still hope that the logic of dialogue 
and understanding will prevail. The world cannot run 
the risk of a new conflict like the one in Iraq. We have 
been insisting, therefore, that the Iranian Government 
maintain an attitude of flexibility and openness towards 
negotiations, but it is necessary that all those 
concerned also demonstrate such willingness. 
 We are closely following developments in the 
peace process in the Middle East. We hope the direct 
talks between Palestinians and Israelis launched earlier 
this month will produce concrete results that lead to the 
creation of a Palestinian State within the pre-1967 
borders, a State that ensures for the Palestinian people 
a dignified life, co-existing side by side and in peace 
with the State of Israel. 
 However, it is not the format of the dialogue that 
will determine whether it will yield results. What 
matters is the willingness of the parties to reach a just 
and lasting peace. That will be easier with the 
involvement of all those concerned. Freezing the 
construction of settlements in the occupied territories, 
lifting the Gaza blockade and ending attacks against 
civilian populations are crucial elements in the process. 
 In his visit to Israel, Palestine and Jordan in 
March, President Lula spoke with government leaders 
and representatives of civil society about those issues. 
We frequently receive in Brasilia the leaders of various 
countries of the region, who seek support in resolving 
problems that have afflicted them for decades and have 
not been solved through the traditional means and 
actors. Brazil, which has about 10 million people of 
Arab descent and a sizeable Jewish community living 
together in harmony, will not shy away from making its 
contribution to the peace that we all yearn for. 
 Brazil’s commitment to the promotion of human 
rights is also unwavering. We favour a non-selective, 
objective and multilateral treatment of human rights, 
without politicization or bias, in which everyone — the 
rich and the poor, the powerful and the weak — is 
subject to the same scrutiny. In our view, the exercise 
of human rights is more effectively ensured by 
dialogue and cooperation than by arrogant attitudes 
derived from self-declared moral superiority. 
 During his eight years in office, President Lula 
has developed a foreign policy that is independent, free 
of any sort of submission, and respectful of Brazil’s 
neighbours and partners. It is an innovative foreign 
policy, which does not distance itself from the 
fundamental values of the Brazilian nation: peace, 
pluralism, tolerance and solidarity. 
 Just as Brazil has changed and will continue to 
change, the world is also changing. We must deepen 
and accelerate this process. With the technology and 
wealth at our disposal, there is no longer any 
justification for hunger, poverty and epidemics of 
  
 
10-54827 8 
 
preventable diseases. We can no longer live with 
discrimination, injustice and authoritarianism. We must 
face the challenges of nuclear disarmament, sustainable 
development and freer and fairer trade. Rest assured, 
Brazil will continue to fight to make these ideals a 
reality.